GEORGE, C. J.,
Concurring. — I agree with the majority that the lengthy opinion letter sent by outside counsel to corporate counsel, containing both factual recitations and legal advice, is protected by the attorney-client privilege. I also agree that the trial court erred in requiring disclosure of the letter for the purpose of ruling on petitioner’s claim of privilege, and that the Court of Appeal erred in declining to grant extraordinary relief on the ground that disclosure of the letter in redacted form did not harm petitioner.
*742Although I also agree with the majority that “[t]he attorney-client privilege attaches to a confidential communication between the attorney and the client” (maj. opn., ante, at p. 734), in order to clarify the elements of the privilege I believe it bears emphasis that to be privileged, the communication also must occur “in the course of’ the attorney-client relationship (Evid. Code, § 952)— that is, the communication must have been made for the purpose of the legal representation.1 In its application of the privilege to the present case, the majority emphasizes the purpose of the relationship between the attorney and the client. (See maj. opn., ante, at pp. 739-740.) The privilege does not apply outside the context of such a relationship, certainly, but we should not forget that the purpose of the communication also is critical to the application of the privilege.
The attorney-client privilege applies to a confidential communication between the attorney and the client — the latter being defined as a person who “consults a lawyer for the purpose of retaining the lawyer or securing legal service or advice from him in his professional capacity.” (§ 951.)
A confidential communication between the attorney and the client is defined as “information transmitted between a client and his or her lawyer in the course of that relationship.” (§ 952, italics added.) The statutory requirement that the communication occur “in the course of’ the attorney-client relationship is consistent with the law as it existed prior to the 1965 enactment of section 952. (Cal. Law Revision Com. com., 29B pt. 3A West’s Ann. Evid. Code (2009 ed.) foil. § 952, p. 307.) Prior to the enactment of the statute, it long had been established that, in order to be privileged, it was necessary that the communication be made for the purpose of the attorney’s professional representation, and not for some unrelated purpose. (Solon v. Lichtenstein (1952) 39 Cal.2d 75, 80 [244 P.2d 907] [“A communication to be privileged must have been made to an attorney acting in his professional capacity toward his client.”]; McKnew v. Superior Court (1943) 23 Cal.2d 58, 64-65 [142 P.2d 1]; Carroll v. Sprague (1881) 59 Cal. 655, 659-660; Satterlee v. Bliss (1869) 36 Cal. 489, 509; see also Chicago Title Ins. Co. v. Superior Court (1985) 174 Cal.App.3d 1142, 1151 [220 Cal.Rptr. 507] [“It is settled that the attorney-client privilege is inapplicable where the attorney merely acts as a negotiator for the client, gives business advice or otherwise acts as a business agent.”]; Montobello Rose Co. v. Agricultural Labor Relations Bd. (1981) 119 Cal.App.3d 1, 32 [173 Cal.Rptr. 856] [communications necessary to “secure or render legal service or advice” are privileged].) Secondary sources reflect the same understanding of the privilege. (2 Witkin, Cal. Evidence (4th ed. 2000) Witnesses, § 116, p. 373, and cases cited [“The burden is on the claimant of the privilege to establish the condition of professional consultation.”]; 31 Cal.Jur.3d (2002) Evidence, § 488, p. 764.)
*743When section 952 is viewed as a whole, it is even clearer that the Legislature intended to extend the protection of the privilege solely to those communications between the lawyer and the client that are made for the purpose of seeking or delivering the lawyer’s legal advice or representation. Thus the statute identifies a “ ‘confidential communication’ ” in general terms as meaning “information transmitted between a client and his or her lawyer in the course of that relationship,” but the provision also supplies more specific examples of what is meant by adding that a confidential communication “includes a legal opinion formed and the advice given by the lawyer in the course of that relationship.” (Ibid.) Under the principle of statutory construction known as “ejusdem generis,” the general term ordinarily is understood as being “ ‘restricted to those things that are similar to those which are enumerated specifically.’ ” (Harris v. Capital Growth Investors XIV (1991) 52 Cal.3d 1142, 1160, fn. 7 [278 Cal.Rptr. 614, 805 P.2d 873].) It follows that in order to be privileged, the information transmitted between the lawyer and the client must be similar in nature to the enumerated examples — namely, the lawyer’s legal opinion or advice.
Our description of a confidential communication in Roberts v. City of Palmdale (1993) 5 Cal.4th 363 [20 CaI.Rptr.2d 330, 853 P.2d 496], is instructive. In that decision, we explained that such a communication in the context of section 952 need not concern litigation; rather it suffices that the communication consist of information transmitted between the client and the lawyer within the scope of the attorney-client relationship. (Roberts v. City of Palmdale, supra, 5 Cal.4th at p. 371.) We further explained that “the privilege applies not only to communications made in anticipation of litigation, but also to legal advice when no litigation is threatened.” (Ibid.) Our analysis was not restricted to an examination of the purpose of the attorney-client relationship, but rather considered whether the nature of the communication itself fell within the bounds of the statute.
In another example that demonstrates the importance of the purpose or nature of the communication rather than the more general purpose of the attorney-client relationship in this context, we have recognized that “[k]nowledge that is not otherwise privileged does not become so merely by being communicated to an attorney,” and that “ ‘the forwarding to counsel of nonprivileged records, in the guise of reports, will not create a privilege with respect to such records and their contents where none existed theretofore.’ ” (Wells Fargo Bank v. Superior Court (2000) 22 Cal.4th 201, 210-211 [91 Cal.Rptr.2d 716, 990 P.2d 591].)
*744Ordinarily, when an attorney-client relationship exists, communications between parties to the relationship are made for the purpose of receiving or rendering legal advice, and the purpose of the communication rarely will be in dispute. In the present case, the claimant of the privilege adequately demonstrated that the purpose of the challenged opinion letter was to advise the client upon a legal matter. Sometimes, however, the dominant purpose of the communication will be a critical consideration. As discussed, communications between persons who stand in an attorney-client relationship are not-privileged in every instance, because it sometimes occurs that an attorney-client relationship exists, but that the attorney also acts in another capacity for the client, as, for example, the client’s agent in a business transaction. In view of the requirements of section 952 and the authorities noted above, the question of the purpose of the communication arises regardless of what element predominates in the relationship of the attorney and the client.

All further statutory references are to the Evidence Code unless otherwise indicated.